Citation Nr: 0326485	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  02-16 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Honolulu, Hawaii


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active military service from May 1961 to 
March 1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Honolulu, Hawaii, which denied the 
benefit sought on appeal.  

In December 2002, the veteran appeared at a hearing before 
the undersigned acting veterans law judge.  A copy of the 
hearing transcript is in the claims file.  


FINDING OF FACT

The veteran did not serve on active duty during a period of 
war.


CONCLUSION OF LAW

The veteran does not have basic eligibility for nonservice-
connected disability pension benefits.  38 U.S.C.A. 
§§ 101; 1521(a) (West 1991); 38 C.F.R. § 3.2 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim for entitlement 
to nonservice-connected disability pension benefits.  The 
veteran served on active duty with the United States Marine 
Corps from May 1961 to March 1964.  At a December 2002 
hearing before the undersigned, he stated that he does not 
contend that he served in Vietnam, but he contends that he 
served during the Cuban crisis, under conditions similar to 
combat.  As such, he maintains that he should be entitled to 
nonservice-connected pension benefits.  

As a preliminary matter, the Board notes that on November 9, 
2000, Congress enacted the Veterans Claims Assistance Act of 
2000 (VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  The VCAA also codified VA's duty to assist in 
38 U.S.C.A. § 5103A, and provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 C.F.R. § 3.159 
(2003).  

Although the VCAA was enacted prior to the date that the 
veteran filed his claim in this appeal, and thus is 
potentially applicable to this appeal, the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
situations where "the law as mandated by statute, and not 
the evidence, is dispositive ... the VCAA is not applicable."  
Mason v. Principi, 16 Vet. App. 122, 132 (2002).  Mason 
involved a case very similar to the present one, in which the 
appellant claimed entitlement to nonservice-connected pension 
benefits.  The court affirmed the Board's denial of the claim 
on the basis that the veteran did not have wartime service.  
The Court held that as the definition of a period of war was 
defined by Congress, the law, not the evidence, was 
dispositive, and as such, the VCAA was not applicable to that 
case.  Id.  The same analysis applies to the present case by 
analogy.  A review of the claims file reveals that in June 
2002, the RO sent the veteran a letter notifying him of the 
VCAA, including what the evidence must show to establish his 
claim, what evidence or information was needed from him, and 
what VA would do to assist his claim.  Nevertheless, in light 
of Mason, to the extent that there are any deficiencies in 
this case regarding full compliance with the requirements 
under the VCAA, those arguments are moot.  

In order to establish entitlement to VA nonservice-connected 
pension benefits, a veteran must show:  (1) that he served 
during a period of war for a requisite period of time; (2) 
that he is permanently and totally disabled; and (3) that his 
income meets a certain income standard.  38 U.S.C.A. § 1521 
(West 1991); see Fischer v. West, 11 Vet. App. 121, 123 
(1998).  "Period of war" is defined as the Spanish-American 
War, the Mexican border period, World War I, World War II, 
the Korean conflict, the Vietnam era, the Persian Gulf War, 
and the period beginning on the date of any future 
declaration of war by the Congress and ending on the date 
prescribed by Presidential proclamation or concurrent 
resolution of the Congress.  38 U.S.C.A. § 101(11).  

The Korean conflict is defined as the period beginning on 
June 27, 1950, and ending on January 31, 1955.  38 U.S.C.A. 
§ 101(9); 38 C.F.R. § 3.2(e).  The Vietnam era is defined as 
the period beginning on February 28, 1961, and ending on May 
7, 1975, in the case of a veteran who served during the 
Republic of Vietnam during that period.  38 C.F.R. § 3.2(f).  
In all other cases, it is the period beginning on August 5, 
1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29); 
38 C.F.R. § 3.2(f).

In the present case, the veteran had active military service 
from May 1961 to March 1964.  His service is therefore not 
considered to be "during a period of war," as defined by 
statute.  See 38 U.S.C.A. § 101.  Nevertheless, as noted 
earlier in this decision, the veteran does not claim that he 
served in Vietnam.  Rather, he maintains that he served 
during the Cuban crisis, and under conditions similar to 
combat.  Despite the veteran's arguments, the Board notes 
that Congress has defined "period of war," see 38 U.S.C.A. 
§ 101(11) to include time periods other than the dates that 
the veteran served on active duty.  The Board has no 
authority to extend or expand that definition.  See Mason, 16 
Vet. App. at 132.  

Finally, the Board acknowledges the veteran's contentions 
that his service should be classified as combat service, 
under the provisions of 38 U.S.C.A. § 1154(b).  He asserts 
that the stresses and circumstances of active service during 
the Cuban missile crisis were analogous to any other period 
of war.  The Board sympathizes with the veteran and is not 
devoid of compassion.  However, the Board must decide this 
appeal based upon the law currently in effect, and not upon 
empathy or good will.  The veteran's appeal for nonservice-
connected pension benefits must fail because he did not serve 
on active duty during a period of war, as defined by 
Congress.  See 38 U.S.C.A. § 1521; Mason, 16 Vet. App. at 
132; Fischer, 11 Vet. App. at 123.  As such, there is no 
legal basis for the veteran's claim, and the appeal is 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law is dispositive, the claim should be denied on 
the basis of the absence of legal merit).


ORDER

The requirements for entitlement to basic eligibility for 
nonservice-connected disability pension benefits are not met, 
and the appeal is denied.



	                        
____________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



